Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered. Claims 31-50 are pending.

Election/Restrictions
Newly submitted claims 42-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The current claim set of 9/28/2022 includes claims 31-41 and 45-50 directed to a product (pipe coil skid) and claims 42-44 directed to a method of using a pipe coil skid. A restriction requirement was previously mailed on 5/20/2020 which restricted between a product and a method of using a pipe coil skid. In reply to the restriction requirement, Applicant elected claims directed to a product on 7/20/2020, and claims directed to the method of using a pipe coil skid were not elected and withdrawn from consideration. Therefore, currently presented claims 42-44 directed to a method of using a pipe coil skid are directed to a non-elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 42-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
a first slot and a second slot coupled to a first side of the rectangular shaped base, wherein the first vertical leg of the side rail is configured to be: disposed within the first slot when the coil of pipe has a first width; and disposed within the second slot when the coil of pipe has a second width; and a third slot and a fourth slot coupled to a second side of the rectangular shaped base that is opposite the first side, wherein the second vertical leg of the side rail is configured to be: disposed within the third slot when the coil of pipe has the first width; and disposed within the fourth slot when the coil of pipe has the second width [claim 40]. 
the side rail comprises: a first vertical leg configured to be disposed within a first slot in the first plurality of slots when the coil of pipe has a larger axial length and within a second slot in the first plurality of slots when the coil of pipe has a smaller axial length; a second vertical leg configured to be disposed within a third slot in the second plurality of slots when the coil of pipe has the larger axial length and within a fourth slot in the second plurality of slots when the coil of pipe has the smaller axial length [claim 45].
the side rail comprises: a third vertical leg configured to be disposed within a fifth slot in the first plurality of slots; a fourth vertical leg configured to be disposed within a sixth slot in the second plurality of slots [claim 49].
the third vertical leg of the another side rail is configured to be disposed within the fifth slot in the first plurality of slots when the coil of pipe has the larger axial length and within a seventh slot in the first plurality of slots when the coil of pipe has the smaller axial length; and the fourth vertical leg of the another side rail is configured to be disposed within the sixth slot in the second plurality of slots when the coil of pipe has the larger axial length and within an eighth slot in the second plurality of slots when the coil of pipe has the smaller axial length [claim 50].

must be shown or the feature(s) canceled from the claim(s).  The base described in Applicant’s specification and shown in Applicant’s drawings appears to only have four slots, one at each of the four corners of the base. No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be sufficient support in the specification or drawings for the subject matter of claim 40, specifically the second slot for when the coil of pipe has a second width and the fourth slot for when the coil of pipe has the second width. The base described in Applicant’s specification and shown in Applicant’s drawings appears to only have four slots, one at each of the four corners of the base.
There does not appear to be sufficient support in the specification or drawings for the subject matter of claim 45, specifically the second slot in the first plurality of slots for when the coil of pipe has a smaller axial length and the fourth slot in the second plurality of slots for when the coil of pipe has the smaller axial length. The base described in Applicant’s specification and shown in Applicant’s drawings appears to only have four slots, one at each of the four corners of the base.
There does not appear to be sufficient support in the specification or drawings for the subject matter of claim 49, specifically the third vertical leg configured to be disposed within a fifth slot in the first plurality of slots; a fourth vertical leg configured to be disposed within a sixth slot in the second plurality of slots. The base described in Applicant’s specification and shown in Applicant’s drawings appears to only have four slots, one at each of the four corners of the base.
There does not appear to be sufficient support in the specification or drawings for the subject matter of claim 50, specifically the third vertical leg of the another side rail is configured to be disposed within the fifth slot in the first plurality of slots when the coil of pipe has the larger axial length and within a seventh slot in the first plurality of slots when the coil of pipe has the smaller axial length; and the fourth vertical leg of the another side rail is configured to be disposed within the sixth slot in the second plurality of slots when the coil of pipe has the larger axial length and within an eighth slot in the second plurality of slots when the coil of pipe has the smaller axial length. The base described in Applicant’s specification and shown in Applicant’s drawings appears to only have four slots, one at each of the four corners of the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31, 32 and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912) and Selz (US 5,036,979).
Regarding claim 31, Skeid discloses a skid (See Fig. 1) capable of holding a pipe coil, comprising: a plurality of beams affixably connected together to form a rectangular shaped base (bottom portion of Fig. 2, below 30/34/38/42); and a side rail (upper portion of Fig. 4 above 22/26, formed by portions 42/38/158/154 - See Fig. 4 labeled below) configured to be coupled to the rectangular shaped base and capable of facilitating blocking a coil of pipe disposed on the base from moving beyond a corresponding boundary of the rectangular shaped base, wherein the side rail comprises: a first vertical leg (42 in Fig. 2) configured to be coupled to the rectangular shaped base (at the opening of 26); a second vertical leg (at 38 in Fig. 2) configured to be coupled to the rectangular shaped base (at the opening of 22); and a horizontal restraint beam (at 154 in Fig. 2) secured to a first upper end of the first vertical leg and a second upper end of the second vertical leg. 

    PNG
    media_image1.png
    774
    763
    media_image1.png
    Greyscale

Skeid discloses the claimed invention except for the platform disposed within the rectangular shaped base, wherein the platform comprises a concave upward facing surface and the horizontal restraint beam extending horizontally beyond the rectangular shaped base.
Regarding the platform, Shiraki teaches an assembly comprising a platform (at 12/122 in Fig. 4a) disposed within a rectangular shaped base (at 12 in Fig. 1), wherein the platform comprises a concave upward facing side (at 12a in Fig. 4a) when the assembly sits on a horizontal surface, to enable a cylindrical object (11a) positioned upon the platform to contact the platform within the rectangular shaped base, for the purpose of evenly supporting the side portion of the cylindrical object from below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Skeid with a concave platform as taught by Shiraki in order to better support the cylindrical object (e.g. pipe coil) within the base.
Regarding the horizontal restraint beam extending horizontally beyond the rectangular shaped base, Selz teaches a transportation container comprising a horizontal beams (top-most elements 12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating alignment and stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Skeid-Shiraki with corner extensions as taught by Selz in order to allow for easier alignment of stacked devices.
Regarding claim 32, Skeid-Shiraki-Selz discloses the side rail comprises a horizontal support beam (at 158 in Fig. 2) secured between the first vertical leg and the second vertical leg below the horizontal restraint beam, wherein the horizontal support beam comprises a support beam length that is shorter than a restraint beam length of the horizontal restraint beam (as modified by Selz above).
Regarding claim 37, Skeid discloses another side rail (at 142/34/30 in Fig. 2) configured to be coupled to the rectangular shaped base opposite the side rail and capable of facilitating blocking the coil of pipe from moving beyond another corresponding boundary of the rectangular shaped base, wherein the another side rail comprises: a third vertical leg (at 30 in Fig. 2) configured to be coupled to the rectangular shaped base (at the opening in 14); a fourth vertical leg (at 34 in Fig. 2) configured to be coupled to the rectangular shaped base (at the opening in 18); and another horizontal restraint beam (at 142 in Fig. 2) secured to a third upper end of the third vertical leg and a fourth upper end of the fourth vertical leg, but does not disclose the another horizontal restraint beam is configured to extend horizontally beyond the rectangular shaped base when the another side rail is coupled to the rectangular shaped base. However, Selz teaches a transportation container comprising a horizontal beams (top-most elements 12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating alignment and stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Skeid-Shiraki with corner extensions as taught by Selz in order to allow for easier alignment of stacked devices.
Regarding claim 38, Skeid discloses a first slot (longitudinal opening within 26) coupled to a first corner of the rectangular shaped base, wherein the first vertical leg (42) of the side rail is configured to be disposed within the first slot; a second slot (longitudinal opening within 22) coupled to a second corner of the rectangular shaped base, wherein the second vertical leg (38) of the side rail is configured to be disposed within the second slot; a third slot (longitudinal opening within 14) coupled to a third corner of the rectangular shaped base, wherein the third vertical leg (30) of the another side rail is configured to be disposed within the third slot; and a fourth slot (longitudinal opening within 18) coupled to a fourth corner of the rectangular shaped base, wherein the fourth vertical leg (34) of the another side rail is configured to be disposed within the fourth slot.
Regarding claim 39, Skeid discloses a first plurality of slots (longitudinal openings within 26 and 14) coupled to a first side of the rectangular shaped base, wherein the first vertical leg (42) of the side rail is configured to be disposed in a first slot (longitudinal opening within 26) in the first plurality of slots; and a second plurality of slots (longitudinal openings within 22 and 18) coupled to a second side of the rectangular shaped base that is opposite the first side, wherein the second vertical leg (38) of the side rail is configured to be disposed in a second slot (longitudinal opening within 22) in the second plurality of slots.
Regarding claim 40, Skeid discloses a first slot (longitudinal opening within 26) and a second slot (longitudinal slot within the vertical post half way between 26 and 14 in Fig. 2) coupled to a first side of the rectangular shaped base, wherein the first vertical leg (42) of the side rail is capable of being: disposed within the first slot if a coil of pipe having a first width is disposed therein; and is capable of being disposed within the second slot if a coil of pipe having a second width is disposed therein; and a third slot (longitudinal opening within 22) and a fourth slot (longitudinal slot within the vertical post half way between 22 and 18 in Fig. 2) coupled to a second side of the rectangular shaped base that is opposite the first side, wherein the second vertical leg of the side rail is capable of being: disposed within the third slot if a coil of pipe having a first width is disposed therein; and is capable of being disposed within the fourth slot if a coil of pipe having a second width is disposed therein.
Regarding claim 41, Skeid discloses the side rail comprises a first forklift pocket (opening formed between 162 and 166 in Fig. 2 can be considered a pocket that is fully capable of accommodating a forklift tine therein) attached to the horizontal restraint beam, wherein the first forklift pocket is capable of accommodating a tine of a forklift to facilitate handling the side rail using the forklift; and a beam in the plurality of beams affixably connected together to form the rectangular shaped base comprises a second forklift pocket (opening at 226 in Fig. 2 can be considered a pocket that is fully capable of accommodating a forklift tine therein), wherein the second forklift pocket is capable of accommodating the tine of the forklift to facilitate handling the rectangular shaped base using the forklift.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912) and Selz (US 5,036,979) as applied to claims 32 and 31 above, and further in view of Hasegawa et al. (US 5,609,111). Skeid discloses the side rail comprises: a vertical support beam (162/166) secured between the horizontal restraint beam and the horizontal support beam, but does not disclose the slanted support beams. However, Hasegawa teaches it is well known in the art to provide a transportation container with slanted support beams (22) between horizontal beams (18/19) for the purpose of adding stiffness to the structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side rails of Skeid-Shiraki-Selz with slanted support beams as taught by Hasegawa in order to stiffen the side rails.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912).
Regarding claim 45, Skeid discloses a skid (See Fig. 1) capable of holding a pipe coil, comprising: a rectangular shaped base (bottom portion of Fig. 2, below 30/34/38/42); a first plurality of slots (longitudinal slot within 26 and longitudinal slot within the vertical post half way between 26 and 14 in Fig. 2) coupled to a first side of the rectangular shaped base; a second plurality of slots (longitudinal slot within 22 and longitudinal slot within the vertical post half way between 22 and 18 in Fig. 2) coupled to a second side of the rectangular shaped base opposite the first side of the rectangular shaped base; and a side rail (upper portion of Fig. 4 above 14/18, formed by portions 42/38/158/154 - See Fig. 4 labeled above) configured to be coupled to the rectangular shaped base and capable of facilitating blocking a coil of pipe that is disposed on the platform from moving beyond a corresponding boundary of the rectangular shaped base, wherein the side rail comprises: a first vertical leg (at 42 in Fig. 2) capable of being disposed within a first slot (longitudinal slot within 26) in the first plurality of slots when the coil of pipe has a larger axial length and within a second slot (longitudinal slot within the vertical post half way between 26 and 14 in Fig. 2) in the first plurality of slots when the coil of pipe has a smaller axial length; a second vertical leg (at 38 in Fig. 2) capable of being disposed within a third slot (longitudinal slot within 22) in the second plurality of slots when the coil of pipe has the larger axial length and within a fourth slot (longitudinal slot within the vertical post half way between 22 and 18 in Fig. 2) in the second plurality of slots when the coil of pipe has the smaller axial length; and a horizontal beam (at 154 in Fig. 2) secured to the first vertical leg and the second vertical leg.
Skeid discloses the claimed invention except for the platform disposed within the rectangular shaped base, wherein the platform comprises a concave upward facing surface. However, Shiraki teaches an assembly comprising a platform (at 12/122 in Fig. 4a) disposed within a rectangular shaped base (at 12 in Fig. 1), wherein the platform comprises a concave upward facing side (at 12a in Fig. 4a) when the assembly sits on a horizontal surface, to enable a cylindrical object (11a) positioned upon the platform to contact the platform within the rectangular shaped base, for the purpose of evenly supporting the side portion of the cylindrical object from below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Skeid with a concave platform as taught by Shiraki in order to better support the cylindrical object (e.g. pipe coil) within the base.

Claims 46-47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912) as applied to claim 45 above, and further in view of Selz (US 5,036,979).
Regarding claim 46, Skeid discloses a horizontal beam (154), but does not disclose the horizontal restraint beam extending horizontally beyond the rectangular shaped base. However, Selz teaches a transportation container comprising a horizontal beams (top-most elements 12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating alignment and stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Skeid-Shiraki with corner extensions as taught by Selz in order to allow for easier alignment of stacked devices.
Regarding claim 47, Skeid discloses a horizontal beam (154) and another horizontal beam (158) secured to the first vertical leg and the second vertical leg, but does not disclose the horizontal beam of the side rail having a beam length that is longer than another beam length of the another horizontal beam. However, Selz teaches a transportation container comprising a horizontal beams (top-most elements 12, 13, 14 and 15 in Fig. 1) which extend out further from the base, due to corner elements (28/28f), for the purpose of facilitating alignment and stacking of containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the horizontal restraint beams of Skeid-Shiraki with corner extensions as taught by Selz in order to allow for easier alignment of stacked devices.
Regarding claim 49, Skeid discloses another side rail (rail formed from portions 34/142/30 in Fig. 2) capable of being coupled to the rectangular shaped base and capable of facilitating blocking a coil of pipe that is disposed on the platform from moving beyond another corresponding boundary of the rectangular shaped base, wherein the side rail comprises: a third vertical leg (30) configured to be disposed within a fifth slot (longitudinal slot within 14 in Fig. 2) in the first plurality of slots; a fourth vertical leg (at 34) configured to be disposed within a sixth slot (longitudinal slot within 18 in Fig. 2) in the second plurality of slots; and another horizontal beam secured to the third vertical leg and the fourth vertical leg.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Skeid et al. (US 9,580,236) in view of Shiraki et al. (US 2007/0193912) and Selz (US 5,036,979) as applied to claim 47 above, and further in view of Hasegawa et al. (US 5,609,111). 
Regarding claim 48, Skeid discloses the side rail comprises: a vertical beam (162 or 166) secured between the horizontal beam and the another horizontal beam of the side rail, but does not disclose the slanted support beams. However, Hasegawa teaches it is well known in the art to provide a transportation container with slanted support beams (22) between horizontal beams (18/19) and vertical beams (21) for the purpose of adding stiffness to the structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side rails of Skeid-Shiraki-Selz with slanted support beams as taught by Hasegawa in order to stiffen the side rails.

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 50 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735